The manner of the examination of the witnesses and parties, under oath or otherwise, and of conducting the hearing with or without counsel, was a matter so far within the discretion of the arbitrators that the award will not be disturbed unless it appears that injustice has been done. Under an unrestricted, written submission at common law, the arbitrators are judges both of the law and the facts; and if no reservation is made in the submission, the parties are presumed to agree that every consideration, *Page 139 
both of law and fact, which can affect the final decision of the cause, is included in the authority of the arbitrators, and is matter proper for their determination. Truesdale v. Straw, 58 N.H. 207; Sanborn v. Murphy,50 N.H. 65; Pike v. Gage, 29 N.H. 461; Johnson v. Noble, 18 N.H. 286; Walker v. Sanborn, 8 Greenl. 288; The Boston Water Power Co. v. Gray, 6 Met. 131; 2 Story's Eq., s. 1454. The submission provided for an award by a majority of the arbitrators; and all having heard the parties and their evidence, the award of the majority is sufficient. Plummer v. Sanders,55 N.H. 23; Carpenter v. Wood, 1 Met. 409; Maynard v. Frederick, 7 Cush. 247; Cumberland v. North Yarmouth, 4 Greenl. 459, 468.
Bill dismissed.
STANLEY, J., did not sit: the others concurred.